DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 7/25/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/12/2020 and 7/25/2019   have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8,9,12,13,15,16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2009/0079937 A1) in view of Ahmed (10,558,783 B2).
Regarding claim 1,  Chen et al discloses (refer to figures 1, 5 and 16) a system comprising: memory; one or more processors; and comprising: determining patient data 
Chen et al discloses all of the claimed limitations not explicitly discloses one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations.
However, Ahmed et al discloses one or more computer-executable instructions stored in the memory (figure 1) and executable by the one or more processors (208) (figure 2) to perform operations and in part on determining whether the difference satisfies the threshold.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations in to the Chen 
Regarding claim 2, Chen et al discloses the operations further comprising generating video data associated with at least one of the graphical representation or the patient during the vision screening test (paragraph 0126-0127).  
Regarding claim 3, Chen et al discloses wherein the one or more measurements include at least one of a speed or a position of a pupil of the eye and wherein one or more measurements are determined based at least in part on the video data (paragraph 0126-0127).  
Regarding claim 4, Chen et al discloses wherein the video data is first video data, and the operations further comprising: determining, based at least in part on the one or more measurements, a plurality of locations of the pupil of the patient during the vision screening test; and generating, second video data including the first video data associated with the graphical representation and a visual indicator indicating the plurality of locations of the pupil (paragraph 0126-0127, figure 16).    
Regarding claim 8, Chen et al discloses (refer to figures 1, 5 and 16) a system comprising: memory; one or more processors; and one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations comprising: generating a graphical representation including at least one object configured to cause a change in an eye of the patient; displaying the graphical representation to a patient during a vision screening test; determining one or more measurements associated with the eye of the patient during the vision screening test; comparing the one or more measurements with one or more predetermined values; 
Chen et al discloses all of the claimed limitations not explicitly discloses one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations.
However, Ahmed et al discloses one or more computer-executable instructions stored in the memory (figure 1) and executable by the one or more processors (208) (figure 2) to perform operations.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide one or more computer-executable instructions stored in the memory and executable by the one or more processors to perform operations in to the Chen system for the purpose of discover meaningful insights that relate to patient specific care as taught by Ahmed (column 1, lines 25-29).  
Regarding claim 9, Chen et al discloses, the operations further comprising: receiving patient data associated with the patient; and determining, based at least in part on the patient data, the graphical representation (paragraph 0126-0127).  
Regarding claim 12, Chen et al discloses, the operations further comprising generating video data associated with at least one of the graphical representation or the patient during the vision screening test (paragraph 0126-0127).  
Regarding claim 13, Chen et al discloses  wherein the video data is first video data, and the operations further comprising: determining, based at least in part on the one or more measurements, a plurality of locations of a pupil of the eye of the patient during the vision screening test; and generating, second video data including the first video data 
Regarding claim 15, Chen et al discloses (refer to figures 1, 5 and 16) a method, comprising: generating, based at least in part on patient data, a graphical representation including at least one object configured to cause a change in an eye of the patient during a vision screening test; displaying the graphical representation to a patient during the vision screening test; determining one or more eye measurements associated with the eye of the patient; comparing the one or more measurements with one or more predetermined values to determine a difference; (paragraph 0129-0131).
Chen et al discloses all of the claimed limitations not explicitly discloses and determining whether the difference satisfies a threshold.
However, Ahmed et al discloses whether the difference satisfies the threshold. 
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching predetermined value and the difference satisfies the threshold in to the Chen system for the purpose of discover meaningful insights that relate to patient specific care as taught by Ahmed (column 1, lines 25-29).  
Regarding claim 16, depends on claim 15, Chen et al discloses all of the claimed limitations not explicitly discloses further comprising generating a diagnosis recommendation associated with the patient based at least in part on the determining whether the difference satisfies the threshold.  
However, Ahmed et al discloses whether the difference satisfies the threshold. 
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching predetermined value and the difference satisfies the threshold 
Regarding claim 18, Chen et al discloses further comprising generating video data associated with at least one of the graphical representation or the patient during the vision screening test (paragraph 0126-0127, figure 16) .  
Regarding claim 19, Chen et al discloses, wherein the video data is first video data, and further comprising: determining, based at least in part on the one or more measurements, a plurality of locations of a pupil of the patient during the vision screening test; and generating, second video data including the video data associated with the graphical representation and a visual indicator indicating the plurality of locations of the pupil   (paragraph 0126-0127, figure 16).
Regarding claim 20, Chen et al discloses, wherein the one or more measurements include at least one of a speed of the pupil, a velocity of the pupil, motion of the pupil, a shape of a lens of the patient, a diameter of the pupil, or a convergence of the pupil and wherein one or more measurements are determined based at least in part on the video data (paragraph 0126-0127).
Allowable Subject Matter
4.    Claim 5-7, 10, 11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.   The following is a statement of reasons for the indication of allowable subject matter: wherein the change in the eye of the patient includes at least one of a first movement of the pupil from proximate a left-most position of the pupil to proximate a .  
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/9/2022